333 F.2d 845
Robert F. URBANO, Appellant,v.STATE OF NEW JERSEY.
No. 14823.
United States Court of Appeals Third Circuit.
Submitted June 3, 1964.
Decided June 22, 1964.

Appeal from the United States District Court for the District of New Jersey; Reynier J. Wortendyke, Jr., Judge.
Robert F. Urbano, pro se.
Arthur J. Sills and Eugene T. Urbaniak, Trenton, N. J., for appellee.
Before BIGGS, Chief Judge, and HASTIE and GANEY, Circuit Judges.
PER CURIAM.


1
The court below did not err in granting the State's motion to dismiss the proceeding brought by the plaintiff-appellant, Urbano. The order of the court below will be affirmed, D.C., 225 F. Supp. 798.